Citation Nr: 1100731	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  08-33 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a previously-denied claim for service connection for 
posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for PTSD.  

3.  Entitlement to service connection for ischemic heart disease.   

(The issue of entitlement to waiver of overpayment of $10, 
458.00, to include the validity of the debt, is the subject of a 
separate decision.)


REPRESENTATION

Veteran represented by:	Jeffrey J. Bunten, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2008 rating decision in which the RO 
denied the Veteran's claim for service connection for PTSD 
because the evidence submitted was not new and material and 
denied service connection for ischemic heart disease 
(characterized as coronary artery disease with implantation of 
dual-chamber ICD for arrhythmias).  

In March 2010, the Veteran testified at a Travel Board hearing 
before the undersigned Acting Veterans' Law Judge.  During that 
hearing, the undersigned explained what was needed to reopen and 
substantiate the Veteran's service-connection claims and 
suggested that the Veteran submit additional evidence to support 
his claims and held the record open for an additional sixty days 
to allow the Veteran the opportunity to submit this evidence.  
The Veteran and his attorney were given the opportunity to ask 
questions and to provide additional argument in support of his 
petition to reopen and his service-connection claims.  The 
Veteran indicated that he was satisfied with the conduct of the 
hearing.  The Board therefore concludes that it has fulfilled its 
duties under the holding in Bryant v. Shinseki, 23 Vet. App. 488 
(2010) (per curiam).  

As the Board must first decide whether new and material evidence 
has been received to reopen the claim for service connection 
before it can address the matter on the merits-and in light of 
the Board's favorable action on the Veteran's petition to reopen 
the claim-the Board has characterized the appeal with regard to 
PTSD as encompassing the first two issues listed on the title 
page.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The issue of entitlement to a total rating due to individual 
unemployability (TDIU) has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction (AOJ).  
Specifically, the Veteran's private doctor, in a July 2007 
statement, indicated that the Veteran was unemployable due to his 
PTSD.  In addition, the Board notes that the Veteran had been 
awarded permanent and total nonservice-connected pension benefits 
due to his heart condition-for which service connection has been 
granted in this Board decision.  Therefore, the Board does not 
have jurisdiction over it, and it is referred to the AOJ for 
appropriate action.

As a final preliminary matter, the Board notes that the Veteran, 
in an October 2010 written statement alleged that there had been 
clear and unmistakable error (CUE) in adjudicating the Veteran's 
claims.  The Board observes that a claimant asserting CUE must 
specify the error.  The Veteran has generally alleged CUE based 
on the fact that some of the Veteran's records contain a 
typographical error with respect to his Social Security Number 
and it also appears that another claimant's records may have been 
misfiled and placed in the Veteran's claims file.  This 
allegation, as stated, does not affect the matters decided on 
appeal in this decision and therefore the Veteran's contention is 
referred to the RO for clarification and appropriate action.  


FINDINGS OF FACT

1.  An unappealed July 2000 rating decision denied the Veteran's 
claim for service connection for PTSD. 

2.  The evidence associated with the claims file since the July 
2000 rating decision includes evidence that is not cumulative and 
redundant of evidence of record at the time of the prior denial, 
that relates to unestablished facts necessary to substantiate the 
claim, and that raises a reasonable possibility of substantiating 
the claim for service connection for PTSD.  

3.  The Veteran has a current diagnosis of PTSD that has been 
related to combat service in Vietnam.  

4.  The Veteran served in Vietnam during the Vietnam Era and is 
presumed to have been exposed to herbicide agents.  

5.  Competent medical evidence shows that the Veteran has been 
diagnosed with ischemic cardiomyopathy and coronary artery 
disease.  


CONCLUSIONS OF LAW

1.  The July 2000 rating decision, denying service connection for 
PTSD, is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.204, 20.302, 20.1103 (2010).

2.  As evidence received since the July 2000 rating decision, 
denying service connection for PTSD, is new and material, the 
criteria for reopening the claim for service connection for PTSD 
are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2010).

3.  The criteria for entitlement to service connection for a 
psychiatric disorder, diagnosed as PTSD, have been met.  38 
U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (2010).

4.  The criteria for entitlement to service connection of 
ischemic cardiomyopathy and coronary artery disease due to 
exposure to herbicides are met.  38 U.S.C.A. §§ 1110, 1112, 1116 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 
(2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (now codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2010)) includes enhanced duties to notify and 
assist claimants for VA benefits.  VA regulations implementing 
the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).  Given the Board's 
favorable disposition of the petition to reopen and the claims 
for service connection, the Board finds that all notification and 
development actions needed to fairly adjudicate the matters 
decided on appeal have been accomplished.

II.  Analysis

A.  Petition to Reopen 

In general, rating decisions that are not timely appealed are 
final and binding based on the evidence then of record.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.1103.  A claim which has 
been denied in an unappealed RO decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2002).  The 
exception to this rule is 38 U.S.C.A. § 5108 (West 2002), which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  

Here, the claim to reopen was received in April 2007; therefore, 
the current version of the law, which is set forth in the 
following paragraph, is applicable in this case.  

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

A VA adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must determine 
whether the evidence added to the record since the last final 
decision is new and material.  If new and material evidence is 
presented or secured with respect to a claim that has been 
finally denied, then the claim will be reopened and decided upon 
the merits.  Once it has been determined that a claimant has 
produced new and material evidence, the adjudicator must evaluate 
the merits of the claim in light of all of the evidence, both new 
and old, after ensuring that VA's statutory duty to assist the 
claimant in the development of his claim has been fulfilled.  See 
38 U.S.C.A. § 5108; Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the limited purpose of determining whether new and material 
evidence has been submitted, the credibility of the newly 
submitted evidence is presumed.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

In a July 2000 rating decision, the RO denied service connection 
for PTSD.  The evidence of record at that time consisted of the 
Veteran's service treatment records, VA outpatient treatment 
records and the report from an April 1999 VA examination.  Those 
records show that the Veteran had been diagnosed with PTSD.  The 
Veteran's claim was denied because the evidence of record failed 
to show that the Veteran engaged in combat or confirmed a combat-
related stressor.  

The evidence added to the record since the July 2000 rating 
decision consists of private treatment records, a service 
department record indicating combat service in Vietnam, written 
statements from the Veteran and his attorney, and a hearing 
transcript.  The newly submitted evidence, namely the service 
department record, which was added to the evidence of record 
after the July 2000 rating decision, shows appreciation for the 
Veteran's service as a member of the 4th Infantry Division during 
combat operations in Vietnam.  

The evidence that has been submitted since the July 2000 rating 
decision is both new and material because it shows the Veteran's 
participation in combat operations in Vietnam.  Thus, the 
evidence tends to establish a previously unestablished fact that 
was necessary to substantiate the claim.  After reviewing the 
record, the Board finds that new and material evidence has been 
submitted to reopen the Veteran's claim of service connection for 
PTSD. 

B.  Service Connection Claims

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder 
on a direct basis, there must be: (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the evidence 
of record and the evaluation of its credibility and probative 
value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a).  
See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an 
approximate balance of positive and negative evidence regarding a 
material issue, the benefit of the doubt in resolving each such 
issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. 
Cir. 2001).  If the Board determines that the preponderance of 
the evidence is against the claim, then it has necessarily found 
that the evidence is not in approximate balance, and the benefit 
of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 
1365.

PTSD

According to 38 C.F.R. § 3.304(f) (2010), service connection for 
PTSD requires: (1) medical evidence diagnosing the condition in 
accordance with § 4.125(a) (i.e., DSM-IV); (2) a link, 
established by medical evidence, between current PTSD symptoms 
and an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.

With regard to the third PTSD criterion, prior to July 13, 2010, 
evidence of a stressor in service, the evidence necessary to 
establish that the claimed stressor actually occurred varied 
depending on whether it could be determined that the Veteran 
"engaged in combat with the enemy."  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).  If the evidence establishes the Veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships of 
the Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f)(2).  

Prior to July 13, 2010, where, conversely, a determination is 
made that the Veteran did not "engage in combat with the 
enemy," or the claimed stressor is not related to combat, the 
Veteran's lay testimony alone would not be sufficient to 
establish the occurrence of the alleged stressor.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).  Rather, in these situations, the record 
must contain service records or other corroborative evidence that 
substantiates or verifies his statements as to the occurrence of 
the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Previously, a medical opinion diagnosing PTSD after the fact did 
not suffice to verify the occurrence of the claimed in-service 
stressor.  See Moreau, 9 Vet. App. at 395-96; Cohen v. Brown, 10 
Vet. App. 128, 142 (1997).

VA recently amended its regulations governing service connection 
for PTSD by liberalizing the evidentiary standard for 
establishing the required in-service stressor where the following 
requirements are satisfied.  First, the Veteran must have 
experienced, witnessed, or have been confronted by an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the Veteran or 
others, and the Veteran's response to the event or circumstance 
must have involved a psychological or psycho-physiological state 
of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3)).  
Second, a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, must confirm that the 
claimed stressor is adequate to support a diagnosis of PTSD and 
that the Veteran's symptoms are related to the claimed stressor.  
Id.  Additionally, there must be in the record no clear and 
convincing evidence to the contrary, and the claimed stressor 
must be consistent with the places, types, and circumstances of 
the Veteran's service.  Id.

After a careful review of the evidence of record, and after 
resolving all reasonable doubt in favor of the Veteran, the Board 
finds that the Veteran suffers from PTSD which has been casually 
related to combat service, and service connection is warranted.  

The Veteran presented at the VA in May 1997 with a request for a 
PTSD evaluation.  He stated that when he first returned from 
Vietnam he had frequent nightmares and difficulty coping.  He 
stated that he had not had nightmares in a long time except for 
on rare occasions.  He denied flashbacks but stated that he had 
intrusive thoughts and irritability.  He denied suicidal and 
homicidal ideation.  

A later May 1997 VA treatment record shows that the Veteran was 
alert, well-groomed, answered questions logically, and was fully 
oriented.  His insight and judgment were good.  He denied harmful 
ideas or hallucinations.  There was no evidence of delusion.  The 
Veteran talked a lot about Vietnam and memories.  His affect was 
congruent.  He smiled a lot and was cooperative.  The Veteran was 
assessed as having PTSD with decreased sleep.  

An April 1999 VA examination report shows that the Veteran 
complained of poor sleep with nocturnal awakening.  The examiner 
stated that as near as can be determined from the available 
records, initial training in the service was without major event.  
The Veteran was in the service from 1966 to 1968 and says that he 
spend most of that time attached to the 40th ARVN regiment.  He 
particularly remembers being in a shelling attack in July 1967 
during which numerous ARVN soldiers were blown up in his 
presence.  He described himself as picking up body parts, bagging 
them and getting them ready for pick-up.  The Veteran was 
assessed as having sufficient symptoms throughout the PTSD 
constellation to warrant a diagnosis of PTSD.  The sole issue of 
question is on criterion A in that he has some difficulty 
specifying specific events but attributes most of his distress to 
the general atmosphere and ongoing dehumanization characteristics 
of the Vietnam War.  He is able to cite one incident, namely the 
shelling of his unit in July 1967, but he frankly lacks the 
effective lability and mild dissociative characteristics usually 
associated with such recall during C&P examinations.  The primary 
symptoms causing him difficulty in his day to day adaptation is 
ongoing irritability.  The Veteran was diagnosed with Axis I 
PTSD.  

A July 2007 letter from the Veteran's private doctor shows that 
the Veteran was evaluated for psychiatric diagnoses.  The Veteran 
was given a questionnaire on PTSD and the answers were reviewed 
in a one-on-one interview.  He presented with the following 
symptoms: he experiences, witnesses, and was confronted with an 
event that involved actual or threatened death or serious injury, 
his response involved intense fear, helplessness, and horror, he 
has recurrent intrusive distressing recollections of the event, 
he has recurrent and distressing dreams of the event, he has 
feeling as if the traumatic event were recurring, he makes 
efforts to avoid thoughts, feelings, or conversation associated 
with the trauma, he makes efforts to avoid activities, people, or 
places that arouse recollections of the trauma, he has feelings 
of detachment or estrangement from others, he has difficulty 
falling asleep, irritability or outbursts of anger, and 
difficulty with concentration.  This shows that he has 
significant and persistent PTSD.  The Veteran was diagnosed with 
Axis I PTSD, Vietnam associated anxiety and depression.   

In this case there is medical evidence of a diagnosis of PTSD.  
In addition, the Veteran's private doctor and the April 1999 VA 
examiner has related the Veteran's PTSD to his military service-
specifically, combat service in Vietnam.  Combat service requires 
that a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  The 
issue of whether any particular set of circumstances constitutes 
engagement in combat with the enemy must be resolved on a case-
by-case basis.  Id.  In this case, though the Veteran's DD Form 
214 does not necessarily demonstrate participation in combat 
through the award of a Combat Infantry Badge, a service 
department record confirms the Veteran's participation in combat 
operations in Vietnam.  

Thus, following a full review of the record, and giving the 
Veteran the benefit of the doubt, the Board concludes that 
service connection for PTSD is warranted.  

Heart Disease

The Veteran has alleged that his current heart condition, claimed 
as coronary artery disease is related to his military service.  

In certain circumstances, presumptive service connection is 
awarded.  For chronic diseases, such as cardiovascular disease 
listed in 38 C.F.R. § 3.309(a), the disease must have become 
manifest to a degree of 10 percent or more within 1 year from 
date of separation from active service.  38 C.F.R. § 3.307(a)(3).

For purposes of establishing service connection for a disability 
resulting from exposure to herbicide agents, a veteran who had 
active military, naval, or air service in the Republic of Vietnam 
during the Vietnam era, beginning on January 9, 1962, and ending 
on May 7, 1975, will be presumed to have been exposed to an 
herbicide agent during that service, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  U.S.C.A. § 1116(f); 38 C.F.R. §§ 
3.307(a)(6)(iii), 3.309(e).

Service in the Republic of Vietnam includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii).  Service in the Republic of Vietnam 
under 38 C.F.R. § 3.307(a)(6)(iii) requires the service member's 
presence at some point on the landmass or the inland waters of 
Vietnam.  Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008)  
See also VAOPGCPREC 7-93 (holding that service in Vietnam does 
not include service of a Vietnam era veteran whose only contact 
with Vietnam was flying high-altitude missions in Vietnamese 
airspace); and VAOPGCPREC 27-97 (holding that mere service on a 
deep-water naval vessel in waters off shore of the Republic of 
Vietnam is not qualifying service in Vietnam).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the certain diseases shall be 
service connected if the requirements of 38 C.F.R. § 3.307(a)(6) 
are met, even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied.  On August 
31, 2010, hairy cell leukemia and other chronic B-cell leukemias, 
Parkinson's disease, and ischemic heart disease were added to the 
list of diseases held to be presumptively due to exposure to 
herbicides.  Ischemic heart disease includes, but is not limited 
to, acute, subacute, and old myocardial infarction; 
atherosclerotic cardiovascular disease including coronary artery 
disease (including coronary spasm) and coronary bypass surgery; 
and stable and Printzmetal's angina.  

Various private treatment records show that the Veteran has been 
diagnosed with and treated for ischemic heart disease.  
Specifically, a January 2006 private treatment record shows that 
the Veteran was diagnosed with ischemic cardiomyopathy.  
Similarly, a July 2006 private treatment record shows that the 
Veteran was seen for a follow-up appointment regarding his 
coronary artery disease, ischemic cardiomyopathy, and heart 
failure.  

In this case the Veteran's military and personnel records show 
that the Veteran served in Vietnam during the Vietnam era.  Thus, 
exposure to herbicides is presumed.  In addition, the Veteran has 
been diagnosed with ischemic cardiomyopathy and coronary heart 
disease.  Therefore, the Veteran is entitled to presumptive 
service connection under 3.309(e) for his ischemic heart disease.  


ORDER

As new and material evidence has been received, the previously-
denied claim for entitlement to service connection for PTSD is 
reopened.

Entitlement to service connection for a psychiatric disorder, 
diagnosed as PTSD, is granted.

Entitlement to service connection for ischemic heart disease is 
granted.    




______________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


